FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCO AURELIO CASTELLANOS-                       No. 07-74857
GARCIA,
                                                 Agency No. A072-514-327
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Marco Aurelio Castellanos-Garcia, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s removal order. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review and

remand for further proceedings.

      Because the BIA decided this case without the benefit of our decision in

Mercado-Zazueta v. Holder, 580 F.3d 1102, 1113-1116 (9th Cir. 2009)

(recognizing the ongoing validity of Cuevas-Gaspar v. Gonzales, 430 F.3d 1013,

1029 (9th Cir. 2005) (a parent’s admission for permanent resident status is imputed

to the parent’s unemancipated minor children residing with the parent for the

purpose of satisfying the seven-years of continuous residence “after having been

admitted in any status”)), we remand to the BIA to allow it to reconsider

Castellanos-Garcia’s appeal. See generally INS v. Ventura, 537 U.S. 12 (2002)

(per curiam).

      In light of our disposition, we do not reach Castellanos-Garcia’s equal

protection challenge.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                      07-74857